Beck, C. J.
The appellant in this ease alleges that appellee was the owner of three lots with dwelling-house and improvements thereon, situated in Summers’ first addition to the city of Denver; that these lots abutted on Clark and Carson streets, and that appellee constructed and operated its railway on Clark street in front of said lots and property. The injuries for which damages are claimed are the same as in Railroad Co. v. Nestor (just decided). And in addition, damages are asked for the destruction by fire, ignited by sparks from one of appellant’s engines, of a store-room on the premises.
Owing to an oversight in making up the transcript, perhaps, it does not appear that any answer was filed in th'is cause; but since the respective counsel have treated the case in their briefs and stipulations as if the same defenses had been interposed as in the case just decided, and since the same errors are assigned, we too feel warranted in so treating it. There was no appeai’ance for the appellant at the trial. The testimony on the part of the appellee warranting a judgment in his favor, it is therefore ordered that judgment be affirmed.

Affirmed.